CARLTON, J.,
Dissenting:
¶ 11. I respectfully dissent from the majority. I agree with the trial court’s finding that Griffin failed to state a claim upon which relief could be granted because statutory law controls the sentence computation in this case. See Uniform Rule of Circuit and County Court 5.03 (explaining that the court will only hear an appeal from an administrative agency to determine if the order or judgment of the lower authority (1) was supported by substantial evidence; (2) was arbitrary or capricious; (3) was beyond the power of the lower authority to make; or (4) violated some statutory or constitutional right of the complaining party). The MDOC’s Administrative Remedy Program (ARP) notified Griffin of its decision, which was mandatory by statute; therefore, no basis for further review exists. Based upon the foregoing reason, I submit that a reversal and a remand of this case back to the trial court is judicially inefficient.